ON PETITION FOR REHEARING
PER CURIAM:
The opinion of this court dated March 7, 1975, 509 F.2d 132, does not expressly or impliedly grant in forma pauperis status to Petitioner-Appellant, nor does it expressly or impliedly interdict the statutory power of the clerk of the district court to require the payment of a filing fee in the civil proceeding which Petitioner-Appellant desires to commence. The cause should have been treated as a civil action initially. It should be so treated now, but no differently from any other civil action. Either the proper fees should be paid or in forma pauperis status must be established according to law.
It is ordered that the petition for rehearing filed in the above entitled and numbered cause be and the same is hereby denied.